Citation Nr: 0948323	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  09-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of pulled 
tendon/ligaments of the right ankle and heel.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from March 1948 to February 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2008 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of pulled tendon/ligaments of the right ankle and 
heel.

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

In April 2008, the Veteran submitted a statement indicating 
that he had received treatment for his right ankle disorder 
as recently as March 2008 from the VA's Outpatient Clinic in 
Cameron, Missouri.  He also requested that all of his current 
VA medical records be considered in this matter.  VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and such 
documents are thus constructively part of the record before 
VA, even where they are not actually before the adjudicating 
body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claims 
file currently contains VA treatment records only through a 
portion of March 2008, without any evidence of treatment for 
a right ankle disorder.  Therefore, the RO should attempt to 
obtain, with all necessary assistance from the Veteran, all 
records of treatment for the Veteran's residuals of pulled 
tendon/ligaments of the right ankle and heel.  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
residuals of pulled tendon/ligaments of 
the right ankle and heel.  Regardless of 
the Veteran's response, the RO must 
obtain all of the Veteran's relevant 
medical treatment records from the VA 
Outpatient Clinic in Cameron, Missouri, 
from March 1, 2008 to the present.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure such records, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the December 2008 statement of the 
case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.


3.  This appeal has been advanced on the 
Board's docket.  Expedited handling is 
requested.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

